DETAILED ACTION
EXAMINER'S AMENDMENT

As communicated with Applicant’s representative, Mr. Brian Flynn (reg. No. 78,620) via phone conversation on 3/22/2022, claim 1 is amended as below to be consistent with claim 15 of 2/15/2022 version, so that it would be suitable to have  claims 1-14, which were previously withdrawn as the result of a restriction requirement, after this Examiner’s amendment, to be rejoined:

1.    (Currently Amended) A system for selecting colony locations on a culture plate image, comprising: 
a computer system comprising: a user interface configured to display a culture plate image and a selection tool; and
a processor configured to:
determine a location of the selection tool on the culture plate image, the selection tool comprising a cursor configured to move across a display screen displaying the culture plate image and configured to facilitate selection of one or more colony locations;
determine a location of a potential source of error on the culture plate image;
compare the location of the selection tool to the location of the potential source of error; and
determine an error when the location of the selection tool overlays the location of the potential source of error.















Statement of Reasons for Allowance	
Claims 1-27 are allowed. 
Above Examiner’s Amendment of claim 1, thus, render claims 1-14 rejoined with claim 15-27 in allowance.

 Independent claims 1,  and 15 respectively recite the limitations: 
determining, by a processor, a location of a selection tool on the culture plate image, the selection tool comprising a cursor configured to move across a display screen displaying the culture plate image and configured to facilitate selection of one or more colony locations;
determining, by the processor, a location of a potential source of error on the culture plate image;
comparing, by the processor, the location of the selection tool to the location of the potential source of error; and;
determining, by the processor, an error when the location of the selection tool overlays the location of the potential source of error.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667